office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br4 postu-102553-08 uilc date date to associate area_counsel laguna nigel cc lm ct from chief branch procedure administration subject reconsideration of refund determination this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether the service may reconsider a refund claim for which it has already issued a disallowance conclusions the service may reconsider a refund claim for which it has already issued a disallowance however the reconsideration of the disallowance does not extend the year limitations_period for the taxpayer to file a refund_suit facts a filed a refund claim for income taxes for two tax years the service issued a day letter proposing to deny the claim which a protested on the same date that a filed its protest the technical services territory manager issued a final_determination disallowing the claim unintentionally never giving the taxpayer the opportunity to meet with appeals appeals and the taxpayer have reached a settlement with respect to a number of later years that were before appeals when a filed the protest involved in this case the later years and the years in this case involve the same issues both the taxpayer and the postu-102553-08 service would like the service to reconsider the notice of disallowance and settle the case consistent with the appeals settlement for prior years law and analysis your question concerns whether the service has the right to reconsider its earlier determination disallowing the taxpayer’s refund claim sec_6532 period of limitations on refund suits provides that the taxpayer must file a suit_for_refund within years from the date the service mails the disallowance of the taxpayer’s claim_for_refund sec_6532 under sec_6532 any consideration reconsideration or action by the secretary with respect to the administrative claim following the mailing of a notice of disallowance shall not operate to extend the period within which suit may be begun sec_6532 sec_301_6532-1 sec_6532’s language stating that any reconsideration of a claim that has been disallowed does not extend the period of limitations for filing a refund action in federal court presupposes that the service may reconsider a disallowed claim any other interpretation of the statutory language would render the provision meaningless if the service does not have the authority to reconsider its determination disallowing a claim there is no reason to have a statutory provision that provides that the redetermination does not extend the limitations_period in this case both the service and the taxpayer want the service to reconsider its disallowance to make the taxpayer file an action in federal court because of the service’s mistake would waste the time and money of the taxpayer the united_states and the court the service may reconsider the taxpayer’s claim but if the taxpayer wishes to file an action in federal court it must do so within two years of the date of the service’s sending of the original disallowance of the claim please call procedure administration branch at if you have any further questions
